Fourth Court of Appeals
                                   San Antonio, Texas
                                        January 14, 2019

                                      No. 04-18-00728-CV

                                  IN THE INTEREST A.N.J.,

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-PA-02188
                        Honorable Martha B. Tanner, Judge Presiding

                                         ORDER
        Appellant A.J. is the presumed father of K.M.J. and A.N.J., though the children were
born of different mothers. In separate causes, the Department petitioned to terminate A.J.’s
rights to each of the children, and the causes were tried together. The trial court terminated
A.J.’s parental rights to the children, and he filed a notice of appeal in each cause. A.J. is
represented by the same court-appointed appellate counsel in each appeal.
       After the appellate records and A.J.’s briefs were filed, the Department moved to
consolidate the appeals. Having considered the motion to consolidate, we conclude that the
appeals should be consolidated for all remaining briefs and any oral argument. The
Department’s motion to consolidate the appeals is GRANTED.
       The parties shall file all remaining motions, briefs, and other documents as if the two
appeals were one case, but shall include both appeal numbers with the style of the case. See
TEX. R. APP. P. 9.3(a). The records for the two appeals shall remain separated.
        If the appeals are submitted on oral argument, both appeals shall be argued together as a
single appeal; the court will decide the total time limit for each side. See id. R. 39.3. The court
will dispose of the entire case with the same judgment, opinion, and mandate. This order does
not extend the existing briefing schedule.
                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2019.

                                                     ___________________________________
                                                     KEITH E. HOTTLE,
                                                     Clerk of Court